                                Case 1:19-cv-02983-ABJ Document 16-11 Filed 09/09/20 Page 1 of 3

(b) (3) (A), (b) (6)


This signature line and my digital signature is the equivalent of a hard copy signature, serving to authenticate that I have
the authority to send this e-mail and to indicate I have consciously decided that it should have the same legal authority
normally accorded to an actual hard copy signature.

NOTICE: ATTORNEY-CLIENT PRIVILEGED COMMUNICATION OR ATTORNEY WORK PRODUCT. The information contained
in this e-mail and/or accompanying documents was prepared by a Judge Advocate and may be privileged or protected
from release under the Privacy Act or FOIA. It is intended only to be read by the individual or entity named above or
their designee. If the reader of this message is not the intended recipient, you are on notice that any distribution of this
message, in any form, is prohibited. If you have received this message in error, please immediately notify the sender and
delete or destroy any copy of this message.

PRIVACY ACT SENSITIVE: ANY MISUSE OR UNAUTHORIZED DISCLOSURE OF THIS INFORMATION MAY RESULT IN BOTH
CRIMINAL AND CIVIL PENALTIES


-----Original Message-----
From: (b) (3) (A), (b) (6) CAPT USFF HQ
Sent: Thursday, April 12, 2018 8:54 AM
To: (b) (3) (A), (b) (6) CDR NLSC, Norfolk; (b) (3) (A), (b) (6) CAPT CNRMA, N3
Cc: (b) (3) (A), (b) (6) CDR VFA-106, Commanding Officer
Subject: RE: POC Link

Wow, a double whammy...I can only imagine the self-loathing...guess that's why God gave us whisky;-)

I have statements from many of the folks mentioned in LTJG          initial complaint that I would like to share...to be
                                                                    (b) (3) (A), (b) (6)


honest, although I've already put XO's remarks into a statement format, I hadn't done that for Skipper's yet because I
intended to close up any gaps in the other comments.

Do you think you could come by my office tomorrow morning at 0900 as I handoff with CAPT       Alternately, I can
                                                                                                               (b) (3) (A), (b) (



just send all the statements I've written and reviewed...although maybe CDR    (CNAF) has already provided that to
                                                                                            (b) (3) (A), (b)



CAPT
             (b) (3) (A), (b)




In every case, I'm glad there's some professionals involved in this now...in my estimation, the answers are clear;
however, the entire case is pretty toxic (not as bad as I fear                      will be) and I don't want any of the great Americans
                                                               (b) (3) (A), (b) (6)



involved in his complaint to face any negative repercussions. Period.

Please let me know how you'd like to proceed.
R/
(b) (3) (A




CAPT (b) (3) (A), (b) (6)




-----Original Message-----

                                                                   2
                                                                                                               Encl. (6), 1 of 3
                                                                                           SAVAGE PE 8, Page 1 of 3
                              Case 1:19-cv-02983-ABJ Document 16-11 Filed 09/09/20 Page 2 of 3
From: (b) (3) (A), (b) (6) CDR NLSC, Norfolk
Sent: Wednesday, April 11, 2018 3:02 PM
To: (b) (3) (A), (b) (6) CAPT USFF HQ; (b) (3) (A), (b) (6) CAPT CNRMA, N3
Cc: (b) (3) (A), (b) (6) CDR VFA-106, Commanding Officer
Subject: RE: POC Link

CAPT
       (b) (3) (A), (b) (6)




I am indeed a lawyer but also a recovering Submariner, so I am inherently unlikeable (it's a struggle every day). I
understand that CDR (b) (3) (A), (b) (6) already made a statement. Would we be able to get a copy of that statement or
summary (just his, no one else's).

CAPT
       (b) (3) (A), (b)




I'm working with CDR (b) (3) (A), (b) (6) on this. If there are any documents from VFA- 106 that will be helpful, let me know and
we'll put them together. I can coordinate with you on an interview as well.

Thank you both in advance for any help.

Very respectfully,

CDR (b) (3) (A), (b) (6)




This signature line and my digital signature is the equivalent of a hard copy signature, serving to authenticate that I have
the authority to send this e-mail and to indicate I have consciously decided that it should have the same legal authority
normally accorded to an actual hard copy signature.

NOTICE: ATTORNEY-CLIENT PRIVILEGED COMMUNICATION OR ATTORNEY WORK PRODUCT. The information contained
in this e-mail and/or accompanying documents was prepared by a Judge Advocate and may be privileged or protected
from release under the Privacy Act or FOIA. It is intended only to be read by the individual or entity named above or
their designee. If the reader of this message is not the intended recipient, you are on notice that any distribution of this
message, in any form, is prohibited. If you have received this message in error, please immediately notify the se nder and
delete or destroy any copy of this message.

PRIVACY ACT SENSITIVE: ANY MISUSE OR UNAUTHORIZED DISCLOSURE OF THIS INFORMATION MAY RESULT IN BOTH
CRIMINAL AND CIVIL PENALTIES


-----Original Message-----
From: (b) (3) (A), (b) (6) CAPT USFF HQ
Sent: Wednesday, April 11, 2018 2:15 PM
To: (b) (3) (A), (b) (6) CDR VFA-106, Commanding Officer
Cc: (b) (3) (A), (b) (6) CDR NLSC, Norfolk; (b) (3) (A), (b) (6) CAPT CNRMA, N3
Subject: RE: POC Link

Yeah, I'm meeting with CAPT Ryan                              N3 at CNRMA to affect a turnover.
                                           (b) (3) (A), (b)




                                                                                3
                                                                                                         Encl. (6), 2 of 3
                                                                                              SAVAGE PE 8, Page 2 of 3
                                          Case 1:19-cv-02983-ABJ Document 16-11 Filed 09/09/20 Page 3 of 3
I'll keep you posted...mostly I'm just sorry I couldn't close this damn thing out before retiring.

       are you a JAG!?! If so, that'll be good news for CAPT         .I mean, like everyone else, I hate lawyers, but I'm sure
(b) (3) (A), (b)                                                                   (b) (3) (A), (b) (



he'll appreciate some legal guidance;-) I got, like, 3 phone calls from a CNAF JAG, but that's it.

MTF.
(b) (3) (A




Yeah, should be a pretty good shindig on the 18th...glad you can make it!

-----Original Message-----
From: (b) (3) (A), (b) (6)          VFA-106, Commanding Officer
Sent: Wednesday, April 11, 2018 12:37 PM
To: (b) (3) (A), (b) (6) CAPT USFF HQ
Cc: (b) (3) (A), (b) (6) CDR NLSC, Norfolk
Subject: POC Link

CAPT
                   (b) (3) (A), (b) (6)




Just reaching out to connect you and CDR       (cc'd) regarding the recent EO complaint. My understanding is the
                                                            (b) (3) (A), (b) (6)



investigation is now moving to CNRMA possibly.

Looking forward to the retirement get together!

Very respectfully,

CDR (b) (3) (A), (b) (6)




                                                                                      4
                                                                                                                   Encl. (6), 3 of 3
                                                                                                        SAVAGE PE 8, Page 3 of 3
